UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05878 Franklin Value Investors Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/17 Item 1. Schedule of Investments. FRANKLIN VALUE INVESTORS TRUST Statement of Investments, January 31, 2017 (unaudited) Franklin Balance Sheet Investment Fund Shares Value Common Stocks 84.2% Automobiles & Components 1.4% General Motors Co 408,700 $ 14,962,507 Banks 13.0% Bank of America Corp 897,900 20,328,456 Citigroup Inc 294,400 16,436,352 Citizens Financial Group Inc 514,700 18,616,699 Comerica Inc 289,800 19,570,194 Farmers & Merchants Bank of Long Beach 1,475 10,472,500 JPMorgan Chase & Co 343,000 29,028,090 PNC Financial Services Group Inc 123,100 14,828,626 Regions Financial Corp 668,400 9,631,644 138,912,561 Capital Goods 5.6% Arconic Inc 89,043 2,029,290 a Chart Industries Inc 147,500 5,721,525 Encore Wire Corp 97,200 4,106,700 Mueller Industries Inc 298,000 11,997,480 Regal Beloit Corp 146,300 10,621,380 Terex Corp 353,100 11,228,580 a WESCO International Inc 204,300 14,444,010 60,148,965 Commercial & Professional Services 3.2% a Acco Brands Corp 609,680 7,773,420 a FTI Consulting Inc 142,100 5,988,094 Heidrick & Struggles International Inc 585,100 13,076,985 Tetra Tech Inc 155,000 6,773,500 33,611,999 Consumer Durables & Apparel 2.2% M.D.C. Holdings Inc 265,125 7,168,980 a Toll Brothers Inc 533,600 16,733,696 23,902,676 Consumer Services 1.3% Vail Resorts Inc 79,900 13,706,046 Diversified Financials 3.4% The Bank of New York Mellon Corp 244,700 10,945,431 Capital One Financial Corp 55,800 4,876,362 Morgan Stanley 479,900 20,390,951 36,212,744 Energy 15.2% a Arch Coal Inc 127,000 9,142,730 Chevron Corp 135,400 15,076,790 a Cloud Peak Energy Inc 1,786,400 10,164,616 Devon Energy Corp 294,700 13,420,638 Helmerich & Payne Inc 34,200 2,433,672 a McDermott International Inc 2,505,200 20,292,120 Occidental Petroleum Corp 199,500 13,520,115 a QEP Resources Inc 703,300 12,265,552 a Rowan Cos. PLC 1,098,900 19,692,288 Royal Dutch Shell PLC, A, ADR (United Kingdom) 499,500 27,167,805 a Superior Energy Services Inc 414,900 7,331,283 Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Balance Sheet Investment Fund (continued) Shares Value Common Stocks (continued) Energy (continued) Tenaris SA (Italy) 494,500 $ 8,630,953 Valero Energy Corp 40,900 2,689,584 161,828,146 Food, Beverage & Tobacco 4.3% Archer-Daniels-Midland Co 405,400 17,943,004 Bunge Ltd 302,500 20,936,025 GrainCorp Ltd. (Australia) 459,436 3,313,192 Sanderson Farms Inc 38,400 3,494,400 45,686,621 Health Care Equipment & Services 0.9% Invacare Corp 149,500 1,719,250 National Healthcare Corp 105,000 7,859,250 9,578,500 Life & Health Insurance 4.8% MetLife Inc 327,800 17,835,598 National Western Life Group Inc., A 51,500 15,097,225 Prudential Financial Inc 178,200 18,730,602 51,663,425 Materials 6.2% Albemarle Corp 62,000 5,743,680 a Alcoa Corp 29,681 1,081,873 Aperam SA (Luxembourg) 166,400 7,846,357 a Century Aluminum Co 937,800 14,442,120 Domtar Corp 220,000 9,611,800 Materion Corp 122,900 4,829,970 The Mosaic Co 329,900 10,348,963 Reliance Steel & Aluminum Co 113,600 9,048,240 a TimkenSteel Corp 166,200 2,802,132 65,755,135 Media 3.3% News Corp., B 1,085,700 13,734,105 Scholastic Corp 187,100 8,565,438 Time Inc 654,100 12,591,425 34,890,968 Multi-line Insurance 0.2% American International Group Inc 41,000 2,634,660 Pharmaceuticals, Biotechnology & Life Sciences 2.9% a Allergan PLC 27,700 6,063,253 a Bio-Rad Laboratories Inc., A 131,428 24,981,834 31,045,087 Property & Casualty Insurance 2.2% Chubb Ltd 105,332 13,850,105 The Travelers Cos. Inc 80,100 9,434,178 23,284,283 Real Estate 1.0% a,b Trinity Place Holdings Inc 1,326,634 10,705,936 |2 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Balance Sheet Investment Fund (continued) Shares Value Common Stocks (continued) Retailing 0.3% Abercrombie & Fitch Co., A 228,500 $ 2,652,885 Haverty Furniture Cos. Inc 15,000 327,000 2,979,885 Semiconductors & Semiconductor Equipment 3.6% Brooks Automation Inc 311,200 5,421,104 a Kulicke and Soffa Industries Inc. (Singapore) 381,200 6,701,496 MKS Instruments Inc 245,000 16,145,500 a Photronics Inc 921,500 10,597,250 38,865,350 Technology Hardware & Equipment 5.1% Corning Inc 1,658,400 43,931,016 a Rogers Corp 129,200 10,329,540 54,260,556 Telecommunication Services 1.4% a Iridium Communications Inc 771,883 7,796,018 a ORBCOMM Inc 820,700 6,705,119 14,501,137 Utilities 2.7% Eversource Energy 136,000 7,523,520 Great Plains Energy Inc 86,300 2,377,565 IDACORP Inc 134,000 10,722,680 PNM Resources Inc 249,000 8,565,600 29,189,365 Total Common Stocks (Cost $628,501,614) 898,326,552 Convertible Preferred Stocks (Cost $4,719,389) 0.7% Telecommunication Services 0.7% Iridium Communications Inc., 6.75%, cvt., pfd., B 20,000 7,214,900 Total Investments before Short Term Investments (Cost $633,221,003) 905,541,452 Short Term Investments (Cost $160,754,491) 15.1% Money Market Funds 15.1% c,d Institutional Fiduciary Trust Money Market Portfolio, 0.15% 160,754,491 160,754,491 Total Investments (Cost $793,975,494) 100.0% 1,066,295,943 Other Assets, less Liabilities (0.0)% † (6,834 ) Net Assets 100.0% $ 1,066,289,109 See Abbreviations on page 20. † Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 4 regarding holdings of 5% voting securities. c See Note 5 regarding investments in affiliated management investment companies. d The rate shown is the annualized seven-day yield at period end. |3 FRANKLIN VALUE INVESTORS TRUST Statement of Investments, January 31, 2017 (unaudited) Franklin MicroCap Value Fund Shares Value Common Stocks 96.4% Aerospace & Defense 3.2% a Ducommun Inc 253,300 $ 7,505,279 a Sparton Corp 173,900 3,770,152 11,275,431 Automobiles & Components 1.7% Spartan Motors Inc 775,900 6,129,610 Banks 13.1% Bar Harbor Bankshares 199,700 8,653,001 Citizens Community Bancorp Inc 71,500 890,890 County Bancorp Inc 50,000 1,365,000 First Defiance Financial Corp 142,900 6,924,934 First Internet Bancorp 55,000 1,713,250 Investar Holding Corp 220,000 4,125,000 b Northeast Bancorp 459,500 6,524,900 Old Line Bancshares Inc 94,145 2,524,027 Peoples Financial Services Corp 87,543 3,764,349 Southern Missouri Bancorp Inc 114,000 3,837,240 WSFS Financial Corp 140,000 6,342,000 46,664,591 Building Products 4.9% a Armstrong Flooring Inc 160,000 3,364,800 Burnham Holdings Inc., A 200,000 3,110,000 a,b Continental Materials Corp 115,000 3,416,742 a Gibraltar Industries Inc 170,000 7,463,000 17,354,542 Commercial & Professional Services 3.0% Ecology and Environment Inc., A 80,100 829,035 Healthcare Services Group Inc 248,000 9,858,000 10,687,035 Construction & Engineering 5.3% a Northwest Pipe Co 287,600 5,507,540 a Orion Group Holdings Inc 445,000 4,672,500 a Sterling Construction Co 938,800 8,599,408 18,779,448 Consumer Durables & Apparel 3.6% a,b Delta Apparel Inc 455,100 8,528,574 Flexsteel Industries Inc 42,000 2,136,120 Rocky Brands Inc 170,600 2,158,090 12,822,784 Consumer Services 1.6% a,b Full House Resorts Inc 1,923,520 4,385,626 Golden Entertainment Inc 129,800 1,430,396 5,816,022 Diversified Financials 1.4% Arbor Realty Trust Inc 220,000 1,623,600 KCAP Financial Inc 764,988 3,006,403 a,b Origen Financial Inc 1,900,000 243,200 4,873,203 Quarterly Statement of Investments | See Notes to Statements of Investments. | 4 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin MicroCap Value Fund (continued) Shares Value Common Stocks (continued) Electrical Equipment 1.9% a Broadwind Energy Inc 100,000 $ 414,000 a,b Global Power Equipment Group Inc 1,275,000 6,489,750 6,903,750 Energy 10.7% Adams Resources & Energy Inc 2,115 81,956 Aegean Marine Petroleum Network Inc. (Greece) 488,000 5,392,400 Ardmore Shipping Corp. (Ireland) 489,000 3,594,150 a Cloud Peak Energy Inc 480,000 2,731,200 Gulf Island Fabrication Inc 227,000 3,155,300 a Natural Gas Services Group Inc 190,000 5,453,000 a Pacific Ethanol Inc 150,000 1,065,000 a Parker Drilling Co 1,000,000 2,550,000 a PHI Inc 17,600 274,912 a PHI Inc., non-voting 391,000 6,197,350 a Renewable Energy Group Inc 323,100 2,810,970 a Tesco Corp 555,200 4,774,720 38,080,958 Food & Staples Retailing 1.9% Village Super Market Inc., A 227,000 6,875,830 Food, Beverage & Tobacco 7.1% John B. Sanfilippo & Son Inc 52,900 3,480,291 a Omega Protein Corp 288,000 7,185,600 a Seneca Foods Corp., A 276,500 9,912,525 a Seneca Foods Corp., B 121,500 4,683,825 25,262,241 Health Care Equipment & Services 0.8% Invacare Corp 240,000 2,760,000 Insurance 4.2% a ACMAT Corp., A 196,300 4,220,450 Baldwin & Lyons Inc., B 276,801 6,643,224 a Global Indemnity Ltd. (Cayman Islands) 60,000 2,370,600 a Hallmark Financial Services Inc 162,600 1,778,844 15,013,118 Machinery 9.6% Alamo Group Inc 104,900 7,933,587 b Hardinge Inc 750,000 7,950,000 Hurco Cos. Inc 290,000 8,874,000 a Key Technology Inc 61,500 830,250 Miller Industries Inc 322,000 8,533,000 34,120,837 Materials 5.9% Friedman Industries Inc 120,000 822,000 Mercer International Inc. (Canada) 200,000 2,390,000 The Monarch Cement Co 134,144 6,291,354 Olympic Steel Inc 173,600 3,906,000 Schnitzer Steel Industries Inc., A 91,400 2,161,610 a Universal Stainless & Alloy Products Inc 325,207 5,489,494 21,060,458 |5 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin MicroCap Value Fund (continued) Shares Value Common Stocks (continued) Real Estate 1.1% a Bresler & Reiner Inc 205,000 $ 41,000 Griffin Industrial Realty Inc 122,000 3,834,460 3,875,460 Retailing 3.9% Caleres Inc 172,000 5,289,000 Haverty Furniture Cos. Inc 155,000 3,379,000 Shoe Carnival Inc 200,000 5,114,000 13,782,000 Semiconductors & Semiconductor Equipment 1.5% a AXT Inc 52,881 304,066 a Photronics Inc 452,000 5,198,000 5,502,066 Technology Hardware & Equipment 2.1% a Key Tronic Corp 455,000 3,608,150 a Kimball Electronics Inc 99,000 1,692,900 Richardson Electronics Ltd 375,000 2,265,000 7,566,050 Telecommunication Services 4.6% a Alaska Communications Systems Group Inc 1,215,600 2,030,052 ATN International Inc 66,000 5,299,140 a Hawaiian Telcom Holdco Inc 225,000 5,586,750 North State Telecommunications Corp., B 21,757 1,459,895 a ORBCOMM Inc 250,000 2,042,500 16,418,337 Trading Companies & Distributors 1.5% Central Steel and Wire Co 6,000 2,640,000 Houston Wire & Cable Co 185,000 1,359,750 a Titan Machinery Inc 100,000 1,381,000 5,380,750 Transportation 1.0% Celadon Group Inc 340,000 2,584,000 a Global Ship Lease Inc., A (United Kingdom) 700,000 1,113,000 3,697,000 Utilities 0.8% Gas Natural Inc 227,000 2,871,550 Total Common Stocks (Cost $213,260,072) 343,573,071 |6 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin MicroCap Value Fund (continued) Shares Value Short Term Investments (Cost $13,691,633) 3.9% Money Market Funds 3.9% c,d Institutional Fiduciary Trust Money Market Portfolio, 0.15% 13,691,633 $ 13,691,633 Total Investments (Cost $226,951,705) 100.3% 357,264,704 Other Assets, less Liabilities (0.3)% (894,370 ) Net Assets 100.0% $ 356,370,334 a Non-income producing. b See Note 4 regarding holdings of 5% voting securities. c See Note 5 regarding investments in affiliated management investment companies. d The rate shown is the annualized seven-day yield at period end. |7 FRANKLIN VALUE INVESTORS TRUST Statement of Investments, January 31, 2017 (unaudited) Franklin MidCap Value Fund Shares/ Units Value Common Stocks and Other Equity Interests 98.2% Banks 7.8% Citizens Financial Group Inc 28,700 $ 1,038,079 Comerica Inc 13,700 925,161 First Horizon National Corp 157,900 3,158,000 First Republic Bank/CA 14,200 1,339,486 Huntington Bancshares Inc 128,900 1,744,017 KeyCorp 75,800 1,362,126 Regions Financial Corp 67,900 978,439 SunTrust Banks Inc 37,100 2,108,022 Zions Bancorp 42,000 1,771,980 14,425,310 Capital Goods 10.2% BWX Technologies Inc 29,100 1,207,359 Carlisle Cos. Inc 16,500 1,800,315 Johnson Controls International PLC 54,600 2,401,308 L3 Technologies Inc 13,400 2,126,446 Parker-Hannifin Corp 6,400 941,632 Pentair PLC (United Kingdom) 13,800 809,094 Roper Technologies Inc 16,900 3,242,265 Textron Inc 54,800 2,595,876 a WABCO Holdings Inc 11,200 1,221,136 Xylem Inc 48,000 2,366,880 18,712,311 Commercial & Professional Services 0.5% Robert Half International Inc 20,300 955,318 Consumer Durables & Apparel 1.1% PVH Corp 8,200 769,242 Ralph Lauren Corp 5,000 442,150 a Toll Brothers Inc 28,800 903,168 2,114,560 Diversified Financials 6.3% a E*TRADE Financial Corp 17,100 640,395 Invesco Ltd 41,700 1,205,964 Navient Corp 54,000 812,160 Northern Trust Corp 12,100 1,003,816 Raymond James Financial Inc 11,400 854,202 a SLM Corp 272,200 3,233,736 Synchrony Financial 74,500 2,668,590 T. Rowe Price Group Inc 16,300 1,099,272 11,518,135 Energy 9.2% Baker Hughes Inc 14,000 883,120 Cabot Oil & Gas Corp., A 100 2,148 Cameco Corp. (Canada) 73,000 930,750 Cimarex Energy Co 9,100 1,230,411 a Concho Resources Inc 9,200 1,282,848 Devon Energy Corp 37,700 1,716,858 a Diamondback Energy Inc 9,300 978,081 EQT Corp 16,800 1,018,584 Helmerich & Payne Inc 25,100 1,786,116 Quarterly Statement of Investments | See Notes to Statements of Investments. | 8 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin MidCap Value Fund (continued) Shares/ Units Value Common Stocks and Other Equity Interests (continued) Energy (continued) Marathon Petroleum Corp 56,400 $ 2,710,020 Noble Energy Inc 49,900 1,984,024 Pioneer Natural Resources Co 8,000 1,441,840 a TechnipFMC PLC 29,800 1,001,876 16,966,676 Food, Beverage & Tobacco 5.0% The J. M. Smucker Co 12,600 1,711,710 Pinnacle Foods Inc 59,900 3,186,081 a TreeHouse Foods Inc 56,100 4,256,868 9,154,659 Health Care Equipment & Services 5.9% DENTSPLY SIRONA Inc 13,600 771,120 a Envision Healthcare Corp 57,200 3,889,600 a Hologic Inc 61,000 2,472,330 a Laboratory Corp. of America Holdings 6,698 898,938 a Premier Inc., A 35,000 1,115,100 Zimmer Biomet Holdings Inc 13,800 1,632,954 10,780,042 Insurance 7.5% Arthur J. Gallagher & Co 17,200 925,876 The Hartford Financial Services Group Inc 26,900 1,310,299 Lincoln National Corp 20,000 1,350,200 Principal Financial Group Inc 19,300 1,101,837 The Progressive Corp 36,400 1,362,816 RenaissanceRe Holdings Ltd 10,300 1,404,096 W. R. Berkley Corp 21,200 1,424,852 Willis Towers Watson PLC 18,000 2,252,340 XL Group Ltd. (Ireland) 70,800 2,659,956 13,792,272 Materials 8.0% Albemarle Corp 7,400 685,536 Domtar Corp 20,800 908,752 Ferroglobe PLC 244,275 2,567,330 a,b Ferroglobe Representation and Warranty Insurance Trust 196,900 — a Freeport-McMoRan Inc 76,800 1,278,720 a Ingevity Corp 51,509 2,863,386 Martin Marietta Materials Inc 6,000 1,377,600 The Mosaic Co 100 3,137 Newmont Mining Corp 44,500 1,614,460 Nucor Corp 15,300 888,777 Tahoe Resources Inc 82,800 756,792 WestRock Co 34,956 1,865,252 14,809,742 Media 1.1% John Wiley & Sons Inc., A 14,500 798,950 TEGNA Inc 51,200 1,172,992 1,971,942 |9 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin MidCap Value Fund (continued) Shares/ Units Value Common Stocks and Other Equity Interests (continued) Pharmaceuticals, Biotechnology & Life Sciences 2.8% Agilent Technologies Inc 18,200 $ 891,254 a Endo International PLC 20,300 248,472 a Horizon Pharma PLC 18,200 297,934 a Jazz Pharmaceuticals PLC 2,900 353,568 a Mallinckrodt PLC 8,200 399,586 Perrigo Co. PLC 28,800 2,193,120 a Waters Corp 5,800 821,570 5,205,504 Real Estate 10.7% Alexandria Real Estate Equities Inc 15,200 1,684,464 Apartment Investment & Management Co., A 21,500 947,505 Boston Properties Inc 12,300 1,610,070 DDR Corp 62,500 948,750 Duke Realty Corp 53,000 1,289,490 GGP Inc 46,600 1,157,544 Healthcare Realty Trust Inc 30,400 918,384 Host Hotels & Resorts Inc 35,800 646,906 Kilroy Realty Corp 18,200 1,362,270 Life Storage Inc 25,500 2,076,975 Physicians Realty Trust 72,200 1,339,310 Prologis Inc 15,900 776,715 Realogy Holdings Corp 87,900 2,277,489 UDR Inc 23,200 810,840 Weingarten Realty Investors 24,600 876,498 Weyerhaeuser Co 29,500 924,235 19,647,445 Retailing 1.2% a J.C. Penney Co. Inc 128,600 855,190 L Brands Inc 23,600 1,420,956 2,276,146 Semiconductors & Semiconductor Equipment 2.4% a First Solar Inc 11,900 371,161 Lam Research Corp 19,200 2,205,312 a Versum Materials Inc 65,300 1,825,135 4,401,608 Software & Services 7.7% a Autodesk Inc 16,700 1,358,378 Leidos Holdings Inc 18,125 875,800 a Mobileye NV (Israel) 107,200 4,605,312 a PTC Inc 35,200 1,850,464 a Red Hat Inc 24,800 1,881,824 Sabre Corp 69,000 1,690,500 Science Applications International Corp 16,071 1,308,501 Total System Services Inc 13,400 679,112 14,249,891 Technology Hardware & Equipment 2.6% a Keysight Technologies Inc 39,150 1,451,290 Western Digital Corp 41,100 3,276,903 4,728,193 |10 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin MidCap Value Fund (continued) Shares/ Units Value Common Stocks and Other Equity Interests (continued) Telecommunication Services 0.5% a Level 3 Communications Inc 16,500 $ 981,090 Transportation 0.7% a JetBlue Airways Corp 68,400 1,341,324 Utilities 7.0% American Water Works Co. Inc 15,500 1,138,320 Atmos Energy Corp 15,600 1,188,408 CenterPoint Energy Inc 47,200 1,237,112 CMS Energy Corp 27,900 1,188,540 DTE Energy Co 11,800 1,163,952 Edison International 16,300 1,187,944 Eversource Energy 21,300 1,178,316 FirstEnergy Corp 37,200 1,127,904 PNM Resources Inc 34,900 1,200,560 Sempra Energy 11,400 1,167,246 UGI Corp 25,000 1,159,250 12,937,552 Total Common Stocks and Other Equity Interests (Cost $152,076,976) 180,969,720 Management Investment Companies (Cost $6,785) 0.0% † Diversified Financials 0.0% † iShares Russell Mid-Cap Value ETF 100 8,176 Total Investments before Short Term Investments (Cost $152,083,761) 180,977,896 Short Term Investments (Cost $5,641,852) 3.1% Money Market Funds 3.1% c,d Institutional Fiduciary Trust Money Market Portfolio, 0.15% 5,641,852 5,641,852 Total Investments (Cost $157,725,613) 101.3% 186,619,748 Other Assets, less Liabilities (1.3)% (2,433,066 ) Net Assets 100.0% $ 184,186,682 See Abbreviations on page 20. † Rounds to less than 0.1% of net assets. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. c See Note 5 regarding investments in affiliated management investment companies. d The rate shown is the annualized seven-day yield at period end. |11 FRANKLIN VALUE INVESTORS TRUST Statement of Investments, January 31, 2017 (unaudited) Franklin Small Cap Value Fund Shares Value Common Stocks 92.0% Aerospace & Defense 3.9% a AAR Corp 2,019,907 $ 64,616,825 Cubic Corp 483,500 22,990,425 b Esterline Technologies Corp 312,800 26,791,320 114,398,570 Automobiles & Components 3.1% Gentex Corp 726,100 15,168,229 LCI Industries 345,300 37,896,675 Spartan Motors Inc 5,000 39,500 Thor Industries Inc 313,600 32,457,600 Winnebago Industries Inc 184,000 5,777,600 91,339,604 Banks 11.4% Access National Corp 96,700 2,579,956 BNC Bancorp 1,328,100 46,815,525 Bryn Mawr Bank Corp 83,400 3,340,170 Chemical Financial Corp 1,042,055 51,508,779 Columbia Banking System Inc 1,187,300 47,207,048 EverBank Financial Corp 1,291,400 25,091,902 First Horizon National Corp 2,785,300 55,706,000 First of Long Island Corp 510,250 13,827,775 German American Bancorp Inc 142,800 6,852,972 Lakeland Financial Corp 928,800 41,257,296 Middleburg Financial Corp 55,200 1,895,568 Peoples Bancorp Inc 467,000 14,500,350 TrustCo Bank Corp. NY 1,103,300 9,267,720 Washington Trust Bancorp Inc 211,500 11,526,750 331,377,811 Building Products 4.9% b Armstrong Flooring Inc 965,000 20,293,950 b Gibraltar Industries Inc 690,900 30,330,510 Griffon Corp 642,500 16,351,625 Insteel Industries Inc 265,200 9,823,008 Simpson Manufacturing Co. Inc 876,900 38,162,688 Universal Forest Products Inc 270,100 27,471,871 142,433,652 Commercial & Professional Services 2.2% b Huron Consulting Group Inc 299,600 13,571,880 McGrath RentCorp 875,031 33,496,187 MSA Safety Inc 248,000 17,694,800 64,762,867 Construction & Engineering 2.8% Argan Inc 64,100 4,727,375 EMCOR Group Inc 620,100 43,214,769 Granite Construction Inc 610,170 34,248,842 82,190,986 Consumer Durables & Apparel 2.7% b BRP Inc. (Canada) 1,562,300 31,545,981 Brunswick Corp 82,300 4,926,478 Hooker Furniture Corp 208,200 6,912,240 Quarterly Statement of Investments | See Notes to Statements of Investments. | 12 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small Cap Value Fund (continued) Shares Value Common Stocks (continued) Consumer Durables & Apparel (continued) La-Z-Boy Inc 526,700 $ 15,063,620 b M/I Homes Inc 759,800 19,101,372 77,549,691 Consumer Services 0.3% Brinker International Inc 229,803 10,226,233 Electrical Equipment 1.6% Encore Wire Corp 46,800 1,977,300 EnerSys 430,300 33,541,885 Regal Beloit Corp 165,100 11,986,260 47,505,445 Energy 5.9% b Energen Corp 420,300 22,649,967 b Helix Energy Solutions Group Inc 1,496,400 12,689,472 Hunting PLC (United Kingdom) 4,466,063 31,203,493 b Natural Gas Services Group Inc 287,000 8,236,900 b Oil States International Inc 1,105,300 43,659,350 b PHI Inc 40,000 624,800 b PHI Inc., non-voting 71,200 1,128,520 b Rowan Cos. PLC 507,584 9,095,905 b Unit Corp 1,614,600 41,979,600 171,268,007 Food, Beverage & Tobacco 5.0% AGT Food and Ingredients Inc. (Canada) 507,800 13,888,447 Dairy Crest Group PLC (United Kingdom) 2,368,500 17,739,831 GrainCorp Ltd. (Australia) 717,046 5,170,929 a,b Landec Corp 1,423,100 17,931,060 Maple Leaf Foods Inc. (Canada) 3,173,500 72,707,761 b Omega Protein Corp 690,100 17,217,995 144,656,023 Health Care Equipment & Services 3.3% Hill-Rom Holdings Inc 841,700 49,550,879 STERIS PLC 675,100 47,817,333 97,368,212 Industrial Conglomerates 1.4% Carlisle Cos. Inc 385,300 42,040,083 Insurance 7.4% Arthur J. Gallagher & Co 304,400 16,385,852 Aspen Insurance Holdings Ltd 917,100 51,724,440 Endurance Specialty Holdings Ltd 203,337 18,847,306 The Hanover Insurance Group Inc 425,400 35,708,076 Horace Mann Educators Corp 471,000 19,475,850 Old Republic International Corp 1,448,500 30,128,800 Validus Holdings Ltd 791,311 45,104,727 217,375,051 Machinery 7.0% Astec Industries Inc 528,400 36,977,432 Federal Signal Corp 355,600 5,526,024 Franklin Electric Co. Inc 165,700 6,685,995 Hillenbrand Inc 219,800 8,033,690 |13 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small Cap Value Fund (continued) Shares Value Common Stocks (continued) Machinery (continued) John Bean Technologies Corp 18,000 $ 1,554,300 Kennametal Inc 941,800 33,659,932 Lindsay Corp 123,125 9,276,237 b The Manitowoc Co. Inc 1,049,900 7,170,817 Miller Industries Inc 55,400 1,468,100 Mueller Industries Inc 906,400 36,491,664 Mueller Water Products Inc., A 3,781,800 50,903,028 Titan International Inc 149,500 1,986,855 Wabash National Corp 900 15,885 Watts Water Technologies Inc., A 79,600 5,253,600 205,003,559 Materials 5.5% AptarGroup Inc 84,600 6,173,262 b Detour Gold Corp. (Canada) 1,388,700 18,825,311 H.B. Fuller Co 206,100 10,175,157 b Ingevity Corp 448,000 24,904,320 Minerals Technologies Inc 100,500 8,055,075 OceanaGold Corp. (Australia) 6,292,300 21,844,237 A Schulman Inc 85,576 2,952,372 Sensient Technologies Corp 795,800 61,077,650 Stepan Co 79,900 6,240,989 160,248,373 Pharmaceuticals, Biotechnology & Life Sciences 2.0% Gerresheimer AG (Germany) 711,900 57,800,919 Real Estate 4.2% Brandywine Realty Trust 2,520,600 40,581,660 LTC Properties Inc 1,254,531 58,548,962 Sunstone Hotel Investors Inc 1,531,600 22,545,152 121,675,774 Retailing 1.2% Caleres Inc 646,900 19,892,175 The Cato Corp., A 264,000 6,702,960 The Finish Line Inc., A 368,400 6,336,480 b Genesco Inc 24,000 1,444,800 b West Marine Inc 27,000 250,290 34,626,705 Semiconductors & Semiconductor Equipment 5.1% Cohu Inc 1,050,000 13,860,000 b Kulicke and Soffa Industries Inc. (Singapore) 1,276,400 22,439,112 MKS Instruments Inc 752,000 49,556,800 b Photronics Inc 2,685,600 30,884,400 b Versum Materials Inc 1,155,500 32,296,225 149,036,537 Software & Services 1.5% Mentor Graphics Corp 1,181,300 43,601,783 |14 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small Cap Value Fund (continued) Shares Value Common Stocks (continued) Technology Hardware & Equipment 2.2% b NetScout Systems Inc 1,001,300 $ 33,343,290 b Rogers Corp 224,800 17,972,760 b Zebra Technologies Corp., A 169,500 14,182,065 65,498,115 Telecommunication Services 0.7% b ORBCOMM Inc 2,387,000 19,501,790 Transportation 2.9% b SAIA Inc 973,000 46,752,650 b Spirit Airlines Inc 688,800 37,222,752 83,975,402 Utilities 3.8% Connecticut Water Service Inc 82,800 4,474,512 IDACORP Inc 681,520 54,535,230 Spire Inc 785,000 51,025,000 110,034,742 Total Common Stocks (Cost $1,918,185,010) 2,685,495,934 Principal Amount Corporate Bonds (Cost $16,514,557) 0.6% Energy 0.6% Unit Corp., senior sub. note, 6.625%, 5/15/21 $ 17,386,000 17,342,535 Total Investments before Short Term Investments (Cost $1,934,699,567) 2,702,838,469 Shares Short Term Investments (Cost $212,925,066) 7.3% Money Market Funds 7.3% c,d Institutional Fiduciary Trust Money Market Portfolio, 0.15% 212,925,066 212,925,066 Total Investments (Cost $2,147,624,633) 99.9% 2,915,763,535 Other Assets, less Liabilities 0.1% 3,074,943 Net Assets 100.0% $ 2,918,838,478 a See Note 4 regarding holdings of 5% voting securities. b Non-income producing. c See Note 5 regarding investments in affiliated management investment companies. d The rate shown is the annualized seven-day yield at period end. |15 FRANKLIN VALUE INVESTORS TRUST Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Value Investors Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of four separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds’ investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust’s Board of Trustees (the Board), the Funds’ administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds’ valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds’ pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing NAV. Investments in repurchase agreements are valued at cost, which approximates fair value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |16 FRANKLIN VALUE INVESTORS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds’ business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds’ portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds’ NAV is not calculated, which could result in differences between the value of the Funds’ portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. INCOME TAXES At January 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Balance Sheet Franklin MicroCap Franklin MidCap Franklin Small Cap Investment Fund Value Fund Value Fund Value Fund Cost of investments $ 795,636,899 $ 226,951,705 $ 158,107,622 $ 2,150,241,561 Unrealized appreciation $ 283,865,485 $ 155,940,571 $ 32,997,339 $ 795,534,617 Unrealized depreciation (13,206,441 ) (25,627,572 ) (4,485,213 ) (30,012,643 ) Net unrealized appreciation (depreciation) $ 270,659,044 $ 130,312,999 $ 28,512,126 $ 765,521,974 4. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended January 31, 2017, certain or all Funds held investments in “affiliated companies” as follows: Number of Number of Shares Held Shares Value at Realized at Beginning Gross Gross Held at End End of Investment Gain Name of Issuer of Period Additions Reductions of Period Period Income (Loss) Franklin Balance Sheet Investment Fund Non-Controlled Affiliates Trinity Place Holdings Inc. (Value is 1.0% of Net Assets) 1,342,554 — (15,920 ) 1,326,634 $ 10,705,936 $ — $ (14,148 ) Franklin MicroCap Value Fund Non-Controlled Affiliates Continental Materials Corp 116,914 — (1,914 ) 115,000 $ 3,416,742 $ — $ 3,956 Delta Apparel Inc 455,100 — — 455,100 8,528,574 — — Full House Resorts Inc 1,945,304 — (21,784 ) 1,923,520 4,385,626 — (32,274 ) Global Power Equipment Group Inc 1,275,000 — — 1,275,000 6,489,750 — — |17 FRANKLIN VALUE INVESTORS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 4. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES (continued) Number of Number of Shares Held Shares Value at Realized at Beginning Gross Gross Held at End End of Investment Gain Name of Issuer of Period Additions Reductions of Period Period Income (Loss) Franklin MicroCap Value Fund (continued) Non-Controlled Affiliates (continued) Hardinge Inc 764,000 — (14,000) 750,000 $ 7,950,000 $ 15,280 $ 4,550 Northeast Bancorp 459,500 — — 459,500 6,524,900 4,595 — Origen Financial Inc 1,900,000 — — 1,900,000 243,200 — — Total Affiliated Securities (Value is 10.5% of Net Assets) $ 37,538,792 $ 19,875 $ (23,768 ) Franklin Small Cap Value Fund Non-Controlled Affiliates AAR Corp 2,010,507 144,300 ( 2,019,907 $ 64,616,825 $ 147,233 $ 1,279,203 Landec Corp 1,423,100 — — 1,423,100 17,931,060 — — Total Affiliated Securities (Value is 2.8% of Net Assets) $ 82,547,885 $ 147,233 $ 1,279,203 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended January 31, 2017, certain or all Funds held investments in affiliated management investment companies as follows: % of Affiliated Number of Fund Shares Shares Held Value Outstanding at Beginning Gross Gross at End Investment Realized Held at End of Period Additions Reductions of Period Income Gain (Loss) of Period Franklin Balance Sheet Investment Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.15% 164,192,937 58,877,828 (62,316,274 ) 160,754,491 $ 23,429 $ – 1.0 % Franklin MicroCap Value Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.15% 8,048,646 18,990,193 (13,347,206 ) 13,691,633 $ 2,043 $ – 0.1 % Franklin MidCap Value Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.15% 4,347,627 22,743,368 (21,449,143 ) 5,641,852 $ 740 $ – –% a Franklin Small Cap Value Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.15% 279,727,587 116,499,476 (183,301,997 ) 212,925,066 $ 32,262 $ – 1.4 % a Rounds to less than 0.1%. |18 FRANKLIN VALUE INVESTORS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 6. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of January 31, 2017, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Balance Sheet Investment Fund Assets: Investments in Securities: Equity Investments a,b $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin MicroCap Value Fund Assets: Investments in Securities: Equity Investments: Insurance $ $ $  $ All Other Equity Investments b   Short Term Investments   Total Investments in Securities $ $ $  $ Franklin MidCap Value Fund Assets: Investments in Securities: Equity Investments a,b $ $  $  c $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin Small Cap Value Fund Assets: Investments in Securities: Equity Investments b $ $  $  $ Corporate Bonds   Short Term Investments   Total Investments in Securities $ $ $  $ a Includes common, convertible preferred stocks and management investment companies. b For detailed categories, see the accompanying Statements of Investments. c Includes securities determined to have no value at January 31, 2017. |19 FRANKLIN VALUE INVESTORS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 7. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds financial statements and related disclosures. 8. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. Abbreviations Selected Portfolio ADR American Depositary Receipt ETF Exchange Traded Fund For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |20 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN VALUE INVESTORS TRUST By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 28, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 28, 2017 By /s/ Robert G. Kubilis Robert G. Kubilis Chief Financial Officer and Chief
